In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from stated portions of an order of fact-finding and disposition of the Family Court, Kings County (Danoff, J.), dated February 21, 2012, which, after fact-finding and dispositional hearings, inter alia, found that she neglected the subject child.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court’s finding that she neglected the subject child was supported by a preponderance of the evidence showing that she knew or should have known that the child’s father was inflicting excessive corporal punishment on the child, and that the mother failed to take any steps to protect her (see Family Ct Act §§ 1012 [f] [i] [B]; 1046 [b] [i]; Matter of Iouke H. [Terrence H.], 94 AD3d 889, 891 [2012]; Matter of Alysha M., 24 AD3d 255 [2005]). Florio, J.E, Leventhal, Austin and Roman, JJ., concur.